Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-20 are pending
Claims 1-20 are under examination


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Allowable subject matter
Claims 6-7 and 18-20 comprise allowable subject matter. The prior art does not teach or fairly suggest an in vitro method for modifying a stem cell comprising a HLA-A transgene and a disrupted TXNIP gene by delivering to a cell (a) an endonuclease comprising a guide RNA comprising a spacer sequence consisting of SEQ ID NO:16-20 and (b) a targeting vector for homologous recombination of the HLA-E transgene at the TXNIP gene locus.
Claims 8-9 and 18-20 comprise allowable subject matter. The prior art does not teach or fairly suggest a HLA-E transgene comprising the nucleic acid sequence of SEQ ID NO:55. Specifically, although the closest prior art of Crew et al., (Mol Immuno, 2005, 42:1205-1214) teaches a HLA-E trimer comprising a nucleic acid sequence 95.7% identical to SEQ ID NO:55 (see SCORE report of 1/04/2022, rge.file, result #1).
Claim 14 comprises allowable subject matter. The prior art does not teach or fairly suggest a HLA-E targeting vector comprising the sequence consisting of SEQ ID NO:34 or 56. Specifically, Applicant’s method comprises the novel targeting vectors termed “TNXIP-CAGGS-HLA-E” (see Fig. 14 of the drawings) that targets the HLA-E transgene to the human TNXIP gene in chromosome 1. These targeting vectors are nearly identical with the exception that SEQ ID NO:34 comprises a full length chimeric intron, while SEQ ID NO:56 comprises a truncated chimeric intron (see Tables 10 & 11 of specification).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al., (WO 2013/159879, filed 4/17/2103, see IDS filed 11/12/2021), in view of Denu et al., (OMCL, 2016, 1:1-9, see IDS filed 11/12/2021), and Busser et al., (WO 2019/076486, filed 3/09/2018, see IDS filed 11/12/2021)

claim 1, Krammer teaches an in vitro method comprising the knockdown of TXNIP in order to reduce ROS generation and enhance a cell’s stress resistance (p. 5, Fig. 3, p. 17, last para.). Thus, Krammer suggests that the knockdown of TXNIP in a stem cell would enhance its oxidative stress response, which would increase cell survival compared to a control cell. 
In regard to claim 2, as stated supra, Krammer teaches the stem cells is an adult stem cell such as a MSC or a hematopoietic stem cell such as a HPC.
In regard to claim 3, Krammer teaches the stem cell is a human stem cell (p. 6, last para., p. 28, last para.) and targets the human TXNIP gene (p. 23, last para.).
In regard to claims 15-17, as stated supra, Krammer teaches the knocked down TXNIP gene has reduced expression of TXNIP. Furthermore, Krammer teaches the use of a control cell in the absence of a compound that inhibits TXNIP (p. 18, 1st para). Thus, Krammer makes obvious the use of a wild-type cell as a control.
However, in regard to the preamble and wherein clause of claim 1, Krammer is silent with respect to the knockdown of TXNIP to generate a donor MSC or HPC type stem cell.
Nevertheless, Denu et al., (2016) reviews the use of MSCs and HPCs as donor cells, and teaches that regulating oxidative stress in these cells is imperative in order to st and last para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice an in vitro method for generating a stem cell by targeting TXNIP as taught by Krammer and do so in a donor stem cell as taught by Denu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Denu because optimizing the ROS levels in donor stem cells will allow these cells to realize their full therapeutic potential (p. 4, Conclusions).
However, in regard to the method steps (a) & (b) of claim 1, although Krammer suggest the use of gene targeting vectors to regulate TXNIP (p. 19, last para), they are silent with respect to knocking out TXNIP in a universal donor stem cell by CRISPR mediated homologous recombination with vector comprising (i) a tolerogenic factor such as HLA-E, flanked by a (ii) left homology arm and (iii) right homology arm targeting the TXNIP locus.
	In regard to steps (a) & (b) of claim 1, Busser et al. (2019) teaches an in vitro method for generating a universal donor cell, wherein the donor cell is a stem cell such as a HSC (p. 16, 4th para., p. 52-55, see Fig. 1). Specifically, Busser teaches the method comprises delivering to the cell:
A CRISPR/Cas9 nuclease and a guide RNA targeting a target site in a gene of interest to be knocked-out (p. 2, last para., p. 3, 1st para., p. 6, 2nd para., p. 16, 5th para., p. 17, 3rd. para., p. 30, 1st para.,), and discloses the use of a ribonucleoprotein complex in order to limit the period of time the endonuclease is active in the cell (p. 17, 4th para., p. 18, 3rd
A vector comprising a nucleic acid encoding (i) a tolerogenic factor such as HLA-E, flanked by a (ii) left homology arm and (iii) right homology arm targeting the gene locus of interest (p. 6, 2nd & 4th para., p. 8, last 3 para., p. 20, last para., p. 30, 1st para., last two para., p. 44, 3rd para., pgs. 52-53, Example 3, p. 122).
		In regard to claim 4, as stated supra, Busser teaches the RNA guided nuclease is Cas9 (p. 2, last para., p. 3, 1st para., p. 16, 5th para., p. 17, 3rd. para., p. 18, 3rd para., p. 30, 1st para.).
		In regard to claims 15-17, as stated supra, Busser teaches the exogenous HLA-E is to be knocked into an endogenous gene (p. 4, 3rd para., p. 6, 4th para., p. 30, last two para., p. 46, 2nd para., p. 49, 2nd para.).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice an in vitro method for generating a donor stem cell by targeting TXNIP as suggested by Krammer and substitute the knockout by knockin steps as taught by Busser with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. As a first matter, Krammer suggests the use of “gene targeting vectors”. Thus, it would have been obvious to substitute a knockdown with a knockout. Furthermore, Busser teaches that unlike a knockdown, the use of nuclease mediated homologous recombination allows for gene insertion therapy (p. 4, last para., p. 67, 1st para.). Specifically, Busser teaches that by using a targeting vector with an exogenous transgene (e.g., a tolerogenic factor such as HLA-E), the exogenous sequences can be introduced into the genome by deleting an endogenous coding sequence such that inactivation can be combined with transgenesis in a single th para., p. 49, 2nd para.), thereby conferring not one but two therapeutic advantages to these cells (p. 31, 3-5th para.). In regard to the tolerogenic factor, Busser teaches the tolerogenic factor is preferably HLA-E (p. 6, 4th para., p. 30, last 2 para.), which protects the donor cells from a patients natural killer cells, thereby favoring survival and engraftment (p. 7, 3rd para., p. 8, 2nd para., p.25, last para). Thus, in regard to the wherein clause of claim 1, Busser suggests that the knockin of HLA-E in a stem cell would exhibit increased immune evasion compared to a control cell.   Finally, Busser teaches that the CRISPR/Cas9 system is particularly advantageous for integration of gene targeting vectors because guide RNAs are easily designed and cheaply produced (p. 2, last para., p. 3, 1st para.).
		Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al., (WO 2013/159879, filed 4/17/2103, see IDS filed 11/12/2021), in view of Denu et al., (OMCL, 2016, 1:1-9, see IDS filed 11/12/2021), and Busser et al., (WO 2019/076486, filed 3/09/2018, see IDS filed 11/12/2021), as applied to claims 1 and 4, in further view of Zhang et al., (US 8,906,616, filed 5/29/2014, see IDS filed 11/12/2021).


However, Krammer et al. are silent with respect to using a Cas9 nuclease with a nuclear localization sequence (NLS).
Zhang et al. teaches in vitro method of genetically modifying cells with CRISPR/Cas9.
	In regard to claim 5, Zhang teaches a Cas9 with a nuclear localization sequence (col 25, last para. col 26, 2nd para., col 57, last para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to target the TXNIP gene with a CRISPR guide RNA as suggested by Krammer and substitute a Cas9 with a NLS with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Zhang because the NLS facilitates nuclear localization of Cas9 and enhances the activity in eukaryotic cells (col 3, 2nd para., col 57, last para.). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al., (WO 2013/159879, filed 4/17/2103, see IDS filed 11/12/2021), in view of Denu et al., (OMCL, 2016, 1:1-9, see IDS filed 11/12/2021),  and Busser et al., (WO 2019/076486, filed 3/09/2018, see IDS filed 11/12/2021), as applied to claim 1, in further 

	As stated supra, Krammer et al suggest an in vitro method of knocking in HLA-E and knocking out the TXNIP gene and knocking in an HLA-E transgene in stem cells.
However, in regard to the promoter for the HLA-E transgene, although Busser discloses that endogenous constitutive promoters or exogenous promoters can be used (p. 46, 2nd para., p. 48, 4th para.), they do not reduce to practice a method of knocking in an HLA-E transgene comprising an exogenous promoter.
	Cowen teaches an in vitro method of generating donor cells by knocking in tolergenic factors such as HLA-E proteins in stem cells using the CRISPR-Cas9 mediated homologous recombination of a targeting vector (Summary of the Invention, p.3-4, see Figs. 22-23). Specifically in regard to claims 10 and 11, Cowen teaches the targeting vector comprises the HLA transgene under the control of a constitutive CAGGS promoter (p. 15, 3rd para., p. 83, 3rd para., see Fig. 22) Note that Applicant’s specification evidences CGGS is a CAG promoter comprising a CMV enhancer, beta-actin promoter and chimeric intron ([00130], Table 5 of the specification).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of knockin HLA-E as suggested by Krammer et al., and substitute an exogenous constitutive promoter such as CAGGS as taught by Cowan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, similar to Busser, Cowan teaches that stem cells modified to constitutively express the tolerogenic factors such nd para., p. 84, 2nd para.). Furthermore, Garry et al., (2014) teaches that promoters such as CAGG exhibit sustained expression in mesenchymal stem cells without signs of promoter silencing [0096], which would be important in avoiding long term autoimmune rejection. In addition, Garry et al., (2014) teaches that promoters such as CAGG exhibit strong expression in MSCs quickly reaching therapeutic levels [0097], which would be important in improving stem cell engraftment. Thus, it would have been obvious to substitute a strong constitutive promoter such as CAGGS so that the tolerogenic factor (i.e., HLA-E) was expressed right away for the immediate engraftment of the stem cells, as well as constitutively for prolonged periods of time to avoid rejection.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al., (WO 2013/159879, filed 4/17/2103, see IDS filed 11/12/2021), in view of Denu et al., (OMCL, 2016, 1:1-9, see IDS filed 11/12/2021), and Busser et al., (WO 2019/076486, filed 3/09/2018, see IDS filed 11/12/2021), as applied to claim 1, in further view of Berk et al., (US 8,999,944, filed 1/20/2006, see IDS filed 11/12/2021) and Zhang et al., (US 2016/0175462, filed 12/16/2015)

As stated supra, Krammer et al suggest an in vitro method of knocking in HLA-E and knocking out the TXNIP gene and knocking in an HLA-E transgene in stem cells.
	However, in regard to claims 12 and 13, although Busser teaches that the homology arms are to encompass sequences 1000 bp upstream and downstream of the first exon of the gene to be knocked out (p. 70, last para., p. 71, first para., p. 121, last para), Krammer et al. are silent with respect to the guide RNA comprising a target sequence that would be flanked by the left and right homology arms comprising SEQ ID NO: 25 and 32, respectively. Note that although claims 12 and 13 recite the homology arm sequence consisting essentially of SEQ ID NO: 25 and 32, neither Applicant’s specification nor claims present a clear indication of what the basic and novel characteristics of these sequences actually are. Thus, according to MPEP 2111.03 (III) for the purposes of applying prior art, the Examiner has interpreted the transitional phrase as comprising SEQ ID NO:25 and 32.  Importantly, as shown below SEQ ID NO:25 corresponds to a 800 nucleotide sequence (first gray sequence below) that is a 100% match to the 5’UTR and beginning of exon 1 of human TXNIP (see SCORE search 1/04/2022, result #1, rge.file), while SEQ ID NO:32 corresponds to a 800 nucleotide sequence (second gray sequence below) that is a 100% match to the end of exon 1 and the subsequent intron of human TXNIP (see SCORE search 1/04/2022, result #3, rge.file).
ACCGCTCTCAGACCAGAAACGTCCACACCCGCCCTCCGATGGCCTGTCGC
CCTGGCTAGGTTTTAGGGTCAGTGGGATCCTCCTTCCACTGGACCCGGGA
GAAGACGCTCAACAGCCCCCTCCTTCCCCTCCTTCCTCTCCTTCCTCTCC
TTCCCCCCTCCCTGCGCCGCTCCAGAGCGCAACAACCATTTTCCCAGCCA
GGAGCACACCGTGTCCACGCGCCACAGCGATCTCACTGATTGGTCGGGCT
CCTGGTAAACAAGGACCGGGCAGCCAATGGGAGGGATGTGCACGAGGGCA
GCACGAGCCTCCGGGCCAGCGCTCGCGTGGCTCTTCTGGCCCGGGCTACT
ATATAGAGACGTTTCCGCCTCCTGCTTGAAACTAACCCCTCTTTTTCTCC
AAAGGAGTGCTTGTGGAGATCGGATCTTTTCTCCAGCAATTGGGGGAAAG
AAGGCTTTTTCTCTGAATTAGCTTAGTGTAACCAGCGGCGTATATTTTTT

TTTTATTTTTAAGCTCAAACTGCTTAAGAATACCTTAATTCCTTAAAGTG
AAATAATTTTTTGCAAAGGGGTTTCCTCGATTTGGAGCTTTTTTTTTCTT
CCACCGTCATTTCTAACTCTTAAAACCAACTCAGTTCCATCATGGTGATG
TTCAAGAAGATCAAGTCTTTTGAGGTGGTCTTTAACGACCCTGAAAAGGT
GTACGGCAGTGGCGAGAAGGTGGCTGGCCGGGTGATAGTGGAGGTGTGTG
AAGTTACTCGTGTCAAAGCCGTTAGGATCCTGGCTTGCGGAGTGGCTAAA
GTGCTTTGGATGCAGGGATCCCAGCAGTGCAAACAGACTTCGGAGTACCT
GCGCTATGAAGACACGCTTCTTCTGGAAGACCAGCCAACAGGTAAGCGGC
CCAATTCATTGTTGGAGGGTGAAAGCTGATTAGAGAAGAGAATTGAATAC
ACAAAACCTGTACGAAATGTTTTAAGTTGCTCAGTTTGAGTGGTTTGAAT
TACGTGTTGTTGCTTCCTTTTTTCTGTTTTAATTTGCAGACATTCTCCTC
CCCCCCCAAAAAAAAGGGTGATTTGTACAATTTTTTATGGTGCTGTGTCC
TAAAGGGGATCCTGAGGGGCGTTGCCTCGGGTAGTTAAAGTCTTATGTGT
GCATAAGTTGCTTATTCTTTGTCTACTTCCTATTTGAGATGTTAGTAGAG
AACTGTCCTGGGTGAATCTTTCAGTATTGCAGGGCTTGGCAACTTGCTGC
CCGACAAAATACATCAGAATTTCTCTTTAAGAACAATATGGGATGGATTA
AAAAATATATATATGGGATGAAATTGGGGGTACTTCAATACCTTGCATGC
CACCCAAGCATTCCTTATCACACAGATGCATTTTAAGTGTAACAGCAAGC
CTAATGGCTACTCGATTTTCTTTCCCTTCAGGTGAGAATGAGATGGTGAT
CATGAGACCTGGAAACAAATATGAGTACAAGTTCGGCTTTGAGCTTCCTC
AGGGGTAAATATCAGCTAAATGCATCTTTGAACTTTTCTGTCTAAAATAT
CTTGCCCTCCTTTGATCACTTACTGTTCTTGGAGAGCGTTTTAAAATTTT
CATTTTCTTGAC

	Thus, SEQ ID NO: 25 is upstream (to the left) of a 62 bp target site in exon 1 (see white sequence supra), while SEQ ID NO:32 is downstream (to the right) of the target site.
	In regard to claims 12 and 13, Berk teaches a method knocking down TXNIP comprising siRNA comprising a target sequence that targets exon 1. Specifically, Berk teaches targeting TXNIP with SEQ ID NO:1 (see bold sequence supra), which is encompassed by the 62 bp target site in exon 1 flanked by SEQ ID NO: 25 and 32.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to target the TXNIP gene in exon 1 with a CRISPR guide RNA as suggested by Krammer et al. and choose 1000bp homology arms comprising SEQ ID NOs:25 and 32 flanking the target site as suggested by the targeting site of Berk with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Berk demonstrates that the site of SEQ st para. of Busser). Finally, the prior art of Zhang et al., (2016) explicitly teaches that gRNA are to be based on optimized interfering RNA (Example 21, p. 115, col 1, last para.), thereby making in predictably obvious to one of ordinary skill in the art at the time of filing in targeting exon 1 of TXNIP comprising the claimed homology arms flanking the target site based on SEQ ID NO:1 of Berk.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-10, 12-19 are rejected on the grounds of nonstatutory double patenting over claims 1-25 of U.S. Patent No. 11,118,196 (Rezania et al., Patented 9/14/2021). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the method for generating genetically modified cells of cited patent anticipates the method of instant application. It is clear that elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that cited patent claims are more specific as to including steps for inserting PD-L1, thus making cited patent a species of the generic 

Claims 2 and 3 are rejected on the grounds of nonstatutory double patenting over claims 1-25 of U.S. Patent No. 11,118,196 (Rezania et al., Patented 9/14/2021). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the method for generating genetically modified stem cells of cited patent makes obvious the method of instant application. It is clear that elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that cited patent claims are more generic as to the types of stem cells, thus making instant application a species of the generic invention of cited patent. Nevertheless, the species of human stem cells and the species of embryonic, adult, pluripotent and hematopoietic stem cells are obvious variants of the limit genus of stem cells, and are taught in cited patents specification (384-385). 
Since the instant application claims are made obvious by cited patent claims, said claims are not patentably distinct.

Claims 11 and 20 are rejected on the grounds of nonstatutory double patenting over claims 1-25 of U.S. Patent No. 11,118,196 (Rezania et al., Patented 9/14/2021), in view of Cowan et al. (WO2016/183041, filed 5/09/2016) and Garry et al., (US 2014/0271580, filed 3/14/2013). 

In regard to claims 11 and 20, Cowen teaches the targeting vector comprises the HLA transgene under the control of a constitutive CAGGS promoter (p. 15, 3rd para., p. 83, 3rd para., see Fig. 22). Note that Applicant’s specification evidences CGGS is a CAG promoter comprising a CMV enhancer, beta-actin promoter and chimeric intron ([00130], Table 5 of the specification).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of knockin HLA-E under control of the generic CAG promoter as claimed by cited patent and substitute the specific CAGGS as taught by Cowan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Cowan teaches that stem cells modified to constitutively express the tolerogenic factors such as HLA-E under a CAG/CAGGS promoter are protected from autoimmune rejection and exhibit improved engraftment (p. 39, last para., p. 40, 2nd para., p. 84, 2nd para.). Furthermore, Garry et al., (2014) teaches that promoters such as CAGG exhibit sustained expression in mesenchymal stem cells without signs of promoter silencing [0096], which would be important in avoiding long term autoimmune rejection. In addition, Garry et al., (2014) 
Since the instant application claims are made obvious by cited patent claims in view of Cowan and Garry, said claims are not patentably distinct.


Claims 1-10, and 12-19 are rejected on the grounds of nonstatutory double patenting over claims 1-26 of U.S. Patent No. 11,118,195 (Rezania et al., Patented 9/14/2021). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the method for generating genetically modified cells of cited patent makes obvious the method of instant application. It is clear that elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that cited patent claims are more generic as to RNA-guided nuclease and gRNA complex, thus making instant applications ribonuclearprotein complex a species of the generic invention of cited patent. Never the less, the species of ribonuclearprotein complex obvious variants of the limited genus of generic RNA-guided nuclease and gRNA complexes and are taught in cited patents specification.


Claims 11 and 20 are rejected on the grounds of nonstatutory double patenting over claims 1-26 of U.S. Patent No. 11,118,195 (Rezania et al., Patented 9/14/2021), in view of Cowan et al. (WO2016/183041, filed 5/09/2016) and Garry et al., (US 2014/0271580, filed 3/14/2013).
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the method for generating genetically modified cells of cited patent makes obvious the method of instant application. It is clear that elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that cited patent claims are more generic as to the CAG promoter of the tolerogenic factor, thus making instant application’s CAGGS promoter a species of the generic invention of cited patent. 
In regard to claims 11 and 20, Cowen teaches the targeting vector comprises the HLA transgene under the control of a constitutive CAGGS promoter (p. 15, 3rd para., p. 83, 3rd para., see Fig. 22). Note that Applicant’s specification evidences CGGS is a CAG promoter comprising a CMV enhancer, beta-actin promoter and chimeric intron ([00130], Table 5 of the specification).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of knockin HLA-E under control of the generic CAG promoter as claimed by cited patent and substitute the specific CAGGS as taught by Cowan with a reasonable expectation of success. The ordinary skilled artisan would nd para., p. 84, 2nd para.). Furthermore, Garry et al., (2014) teaches that promoters such as CAGG exhibit sustained expression in mesenchymal stem cells without signs of promoter silencing [0096], which would be important in avoiding long term autoimmune rejection. In addition, Garry et al., (2014) teaches that promoters such as CAGG exhibit strong expression in MSCs quickly reaching therapeutic levels [0097], which would be important in improving stem cell engraftment. Thus, it would have been obvious to substitute a strong constitutive promoter such as CAGGS so that the tolerogenic factor (i.e., HLA-E) was expressed right away for the immediate engraftment of the stem cells, as well as constitutively for prolonged periods of time to avoid rejection.
Since the instant application claims are made obvious by cited patent claims in view of Cowan and Garry, said claims are not patentably distinct.


Claims 1-10, 12, 13, 15-19 are rejected on the grounds of nonstatutory double patenting over claims 1-28 of U.S. Patent No. 11,104,918 (Rezania et al., Patented 8/31/2020). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the method for generating genetically modified cells of cited patent anticipates the method of instant application. It is clear that elements of the 
Since the instant application claims are anticipated by cited patent claims, said claims are not patentably distinct.


Claims 11 and 20 are rejected on the grounds of nonstatutory double patenting over claims 1-28 of U.S. Patent No. 11,104,918 (Rezania et al., Patented 8/31/2020), in view of Cowan et al. (WO2016/183041, filed 5/09/2016) and Garry et al., (US 2014/0271580, filed 3/14/2013). 
The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the method for generating genetically modified cells of cited patent makes obvious the method of instant application. It is clear that elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that cited patent claims are more generic as to the CAG promoter of the tolerogenic factor, thus making instant application’s CAGGS promoter a species of the generic invention of cited patent. 
In regard to claims 11 and 20, Cowen teaches the targeting vector comprises the HLA transgene under the control of a constitutive CAGGS promoter (p. 15, 3rd para., p. 83, 3rd para., see Fig. 22). Note that Applicant’s specification evidences CGGS is a 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of knockin HLA-E under control of the generic CAG promoter as claimed by cited patent and substitute the specific CAGGS as taught by Cowan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Cowan teaches that stem cells modified to constitutively express the tolerogenic factors such as HLA-E under a CAG/CAGGS promoter are protected from autoimmune rejection and exhibit improved engraftment (p. 39, last para., p. 40, 2nd para., p. 84, 2nd para.). Furthermore, Garry et al., (2014) teaches that promoters such as CAGG exhibit sustained expression in mesenchymal stem cells without signs of promoter silencing [0096], which would be important in avoiding long term autoimmune rejection. In addition, Garry et al., (2014) teaches that promoters such as CAGG exhibit strong expression in MSCs quickly reaching therapeutic levels [0097], which would be important in improving stem cell engraftment. Thus, it would have been obvious to substitute a strong constitutive promoter such as CAGGS so that the tolerogenic factor (i.e., HLA-E) was expressed right away for the immediate engraftment of the stem cells, as well as constitutively for prolonged periods of time to avoid rejection.
Since the instant application claims are made obvious by cited patent claims in view of Cowan and Garry, said claims are not patentably distinct.




Conclusion
No claims are allowed.
Claims 6-9, 14, 18-20 comprise allowable subject matter.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.